__________

                             No. 95-1801
                              __________

Coldwell Banker Relocation      *
Services, Inc.,                 *
                                 *
     Plaintiff - Appellee,      *   Appeal from the United States
                                 *  District Court for the
     v.                          *  Western District of Missouri
                                 *
TRW Title Insurance Company,    *           [UNPUBLISHED]
                                 *
     Defendant - Appellant.     *
                            __________

                    Submitted:    December 13, 1995

                        Filed:   January 8, 1996
                            __________

Before MAGILL, BRIGHT, and MURPHY, Circuit Judges.
                            __________


PER CURIAM.


     After a two day bench trial, the district court1 entered
judgment against TRW Title Insurance Company (TRW), holding it
responsible to Coldwell Banker Relocation Services, Inc. (Coldwell)
for an amount Coldwell paid to the purchasers of a residential
property. The purchasers received defective title when a TRW title
insurance agent stole funds from an escrow account rather than
retiring the prior mortgage. TRW appeals from the judgment, and we
affirm.


     TRW issues title insurance through agents, one of whom was
John R. McCarty. McCarty's contract with TRW specified that he was

     1
      The Honorable Dean Whipple, United States District Judge
for the Western District of Missouri.
its agent for the issuance of title insurance but not for escrow
services performed during closings of real estate transactions.
McCarty performed escrow services at the closing on November 10,
1992 which gave rise to this case; TRW was the title insurer, and
Coldwell owned legal title to the Kansas City house being sold.
Rather than applying the purchase price to pay off the existing
mortgage, McCarty kept the money. The purchasers sued Coldwell
because they did not receive title free of the prior mortgage.
Coldwell paid off the prior mortgage and brought this action
against TRW under the theory that a principal is responsible for
authorized acts of its agent.2


     Although the agency agreement explicitly stated that McCarty
was not an agent of TRW when performing escrow services, the
district court concluded that McCarty had implied authority to act
as TRW's agent during the closing and that TRW was therefore liable
for the loss incurred by Coldwell because of his theft. The court
also found that Coldwell had a right of equitable subrogation, and
invoked its equitable powers because it concluded TRW was more at
fault than Coldwell in producing the loss.


     TRW argues that the contractual clause excluding escrow
services from McCarty's agency should control. TRW claims that
even if McCarty did have authority at some point, it withdrew that
authority before the date of the closing. It also contends that
any authorization of McCarty did not extend to Kansas, the site of
the real estate.    Finally, TRW argues that the court erred in
finding liability based on equitable subrogation and under its
general equitable powers.


     There is ample evidence in the record, however, to support the


     2
      Coldwell obtained a default judgment against McCarty Title
Services, Inc., of which McCarty was president. McCarty was
convicted and sentenced for defalcation before the trial began.

                               -2-
court's judgment based on its findings and legal conclusions
regarding agency. TRW knew that McCarty regularly performed escrow
services at the closings of transactions on which he had written a
TRW title insurance policy. It also knew that McCarty used the TRW
logo on a flyer which described McCarty Title Services Company as
a "title insurance and escrow agency." Before the sale contract
for the transaction in question here was signed, TRW learned that
McCarty had been terminated previously by another title insurer for
refusing to allow an audit of his escrow account and that the
insurer suspected foul play. TRW attempted to audit McCarty in
September 1992, but McCarty would not cooperate. TRW then gave
McCarty notice that his agency would be terminated in thirty days,
but it later extended that period.


     Prior to the closing at issue here, TRW did take some steps to
limit McCarty's activities, but a letter to McCarty listing the
transactions he should not close did not mention the transaction in
this case. Finally, TRW had issued an Insured Closing Protection
Letter (ICPL) to the underwriter in this case.        Although TRW
purports to have canceled the ICPL before the closing, one of its
officers made comments that led the underwriter to believe that it
would continue to indemnify the underwriter for harms caused by
McCarty related to the transaction. The district court concluded
that the facts were sufficient to constitute an implied agency
under Missouri law and found for Coldwell.


     After a thorough review of the record, we conclude that the
findings and legal conclusions of the district court regarding
McCarty's implied authority to act as the agent of TRW while
performing escrow services at the closing were neither clearly
erroneous nor contrary to law. We therefore affirm the judgment on
that basis without further discussion. See 8th Cir. R. 47B.




                               -3-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -4-